NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAR 1 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 WAN JUN YANG,                                     No. 13-73993

              Petitioner,                          Agency No. A099-965-270

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Wan Jun Yang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, including adverse credibility determinations, applying

the standards created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      As to Yang’s family planning claim, substantial evidence supports the

agency’s conclusion that Yang failed to demonstrate “other resistance” to China’s

coercive family planning program. See He v. Holder, 749 F.3d 792, 796 (9th Cir.

2014). Thus, we deny the petition for review as to this claim.

      As to Yang’s religion-based claim, substantial evidence supports the

agency’s adverse credibility determination in light of the inconsistencies between

Yang’s testimony and documentary evidence regarding his employment and post-

arrest termination. See Shrestha, 590 F.3d at 1048 (adverse credibility

determination reasonable under the “totality of circumstances”). Yang’s

explanations for the inconsistencies do not compel a contrary result. See Zamanov

v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). In the absence of credible

testimony, Yang’s religion-based asylum and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence supports the agency’s denial of Yang’s CAT

                                         2                                   13-73993
claim because he failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of the government for any reason if

returned to China. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                   13-73993